Citation Nr: 9927969	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  96-03 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1982 to 
December 1986.  This case came to the Board of Veterans' 
Appeals (Board) from an April 1995 RO decision which 
determined that new and material evidence had not been 
submitted to reopen a previously denied claim for service 
connection for a psychiatric disorder.  In a February 1998 
decision, the Board denied the application to reopen the 
claim.  The veteran then appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In a December 1998 
joint motion, the parties (the veteran and the VA Secretary) 
requested the Court to vacate and remand the Board decision; 
by a December 1998 order, the Court granted the joint motion.  
The case was subsequently returned to the Board, and in 
August 1999 the veteran's attorney submitted additional 
written argument.

In his recent argument, the veteran's attorney raised new 
matters concerning alleged errors in 1987 and 1991 RO rating 
decisions.  Such issues are not currently on appeal and are 
referred to the RO for appropriate action.


REMAND

As noted in the December 1998 joint motion and Court order, 
pursuant to Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the definition of "new and material evidence" which is to 
be applied in the present case is the definition found in 38 
C.F.R. § 3.156.  To avoid prejudice to the veteran, the RO 
should readjudicate her application to reopen her claim for 
service connection for a psychiatric disorder, applying this 
regulation.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the case is remanded to the RO for the following 
action:

The RO should readjudicate the veteran's 
application to reopen the previously 
denied claim for service connection for a 
psychiatric disorder, and in so doing the 
RO should apply the "new and material 
evidence" definition found in 38 C.F.R. 
§ 3.156.

If the benefit is denied, the RO should provide the veteran 
and her representative with a supplemental statement of the 
case and give them an opportunity to respond, before the case 
is returned to the Board.  On remand, the veteran is free to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












